Fourth Court of Appeals
                               San Antonio, Texas
                                    December 6, 2021

                                   No. 04-21-00417-CR

                       Geovanni Jesus ALVAREZ-RODRIGUEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 7830
                       Honorable Kirsten Cohoon, Judge Presiding


                                     ORDER

        The District Clerk's Notification of Late Record is hereby GRANTED. The clerk's
record is due on December 10, 2021.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court